Citation Nr: 9916873	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, claimed as secondary to the veteran's service-
connected burns of the lower extremities.  

2. Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected 
burns of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
September 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1995 rating action, in 
which the RO denied the veteran's claims of entitlement to 
service connection for a right knee disorder and back 
disorder, as secondary to his service-connected burns of the 
lower extremities.  The veteran filed an NOD in May 1995, and 
an SOC was issued by the RO in August 1995.  The veteran 
filed a substantive appeal in September 1995.  A supplemental 
statement of the case (SSOC) was issued by the RO in February 
1999.  

The Board notes that the veteran filed an NOD with respect to 
the RO's decision on claims for increased ratings for burns 
of the right and left lower extremities, each rated as 30 
percent disabling; and as to the grants of service connection 
for burn scars of the right and left hand, found to be 
noncompensable disabilities.  In his subsequent VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in August 
1995, the veteran withdrew those appeals from appellate 
consideration and they are therefore not before us at this 
time.  

In addition, the veteran has raised a claim of entitlement as 
to the issue of service connection for peripheral neuropathy 
as secondary to his service-connected burns of the lower 
extremities.  He has also contended that clear and 
unmistakable error (CUE) resulted from the RO's July 1946 
rating decision with respect to the disability ratings for 
his service-connected burns of the right and left lower 
extremities.  While neither issue is before us at this time, 
they are referred to the RO for appropriate action.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.  

2. Service connection is currently in effect for burns of 
both the right and left lower extremities, with a 30 
percent disability evaluation assigned.  

3. There is no competent evidence of record that the 
veteran's claimed right knee disorder is due to disease or 
injury in service, or is secondary to his service-
connected burns of the lower extremities.  

4. There is no competent evidence of record that the 
veteran's claimed back disorder is due to disease or 
injury in service, or is secondary to his service-
connected burns of the lower extremities.  

5. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of service connection for a 
right knee disorder and back disorder, either on a direct 
basis or as secondary to service-connected burns of the 
lower extremities, are plausible under the law.  

6. The medical question, with respect to the veteran's right 
knee disorder and back disorder, presented in this case is 
not so complex or controversial as to require the 
obtaining of an opinion from an independent medical 
expert.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a right knee disorder or back disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in March 1943, he sustained second degree burns of both 
hands and third degree burns of both lower extremities from 
his ankles to his mid thighs.  Treatment included skin grafts 
to his right and left lower extremities.  An August 1945 
treatment record noted that he had pain in both legs when 
walking or standing for long periods.  Clinical examination 
noted slight atrophy of the thigh muscles, and limitation of 
flexion in both knees.  In addition, there was considerable 
external scar tissue on both legs and knees.  Subsequently, 
the veteran was medically discharged from service for the 
residual effects of his injuries.  In July 1946, the RO 
service connected the veteran for residuals of burns 
associated with his lower extremities.  The veteran was 
awarded separate 30 percent disability ratings for his right 
leg and left leg.  The effective date of the awards was 
September 1946.  

Thereafter, in January 1994, the veteran filed a claim of 
service connection for a right knee disorder and back 
disorder, both claimed as secondary to the service-connected 
burns of the lower extremities. 

In June and July 1994, the RO received treatment records and 
radiographic reports from Ranbir Singh, M.D.; The Maultsby 
Clinic; Thomas Osteen, M.D.; James Adelman, M.D.; and Moses 
Cone Memorial Hospital.  These records and reports were dated 
from November 1990 to September 1992.  With respect to the 
veteran's back, radiology reports noted degenerative and 
hypertrophic changes in the lumbosacral spine, in addition to 
spinal stenosis at L3-4 and L4-5.  An EMG (electromyograph) 
report noted severe L-5 radiculopathy on the right side with 
marked denervation, as well as peripheral neuropathy, which 
was noted as being possibly related to the veteran's previous 
burn injury in the lower extremities.  The veteran also 
underwent a right hemilaminectomy at the L-4 level.  In 
addition, he was noted to have a history of low back pain 
since September 1991.  As for the right knee, the veteran was 
noted to have a history of right knee problems stemming from 
injuries in 1972 and 1983.  He was found to be suffering from 
an anterior cruciate ligament (ACL) deficient right knee and 
moderate osteoarthritis of the right knee.  

In August 1994, the veteran was medically examined for VA 
purposes.  He reported that he had had right knee problems 
for about 20 years, and that recently his right knee had 
exhibited pain, joint stiffness, and instability.  He also 
complained of pain and popping in his left knee.  In 
addition, he reported having had problems with his back since 
the 1980's, but of a more severe nature beginning in 1991.  
Following a clinical evaluation, the examiner diagnosed the 
veteran with severe degenerative osteoarthritis of the lumbar 
spine with spinal stenosis; status post L4-5 decompression 
for spinal stenosis in 1991; residual complete right foot 
drop secondary to lumbar spinal stenosis with associated 
cavus deformity of the right foot and varus deformity of the 
heel secondary to neurological involvement; and severe 
osteoarthritis of the right knee with evidence of anterior 
cruciate ligament deficiency of the right knee, significant 
patellofemoral arthritis.  An associated radiographic study 
of the right knee revealed no significant pathology.  

Furthermore, the examiner noted that, after review of the 
veteran's record, it was his opinion that the burns the 
veteran suffered while on active service were not the cause 
of his osteoarthritis in his spine or knee.  The examiner 
reported that these were independent conditions which had 
developed over the years and were not directly related to his 
service-connected disabilities.  

In an April 1995 rating decision, the RO denied the veteran's 
claims for right knee and back disorders.  In a May 1995 NOD, 
the veteran noted that he had been told by an orthopedic 
doctor that his right knee and back problems were related to 
his severe burns in service.  The veteran also reported that 
he had been informed by a military doctor in 1943 that his 
legs would start to give out after he reached 40 years of age 
as a result of his burns.  In a subsequently filed VA Form 9, 
the veteran noted that, during his VA examination in August 
1994, the examiner had stated that the veteran's right knee 
and back problems were related to the burns he suffered in 
service.  The veteran also made similar contentions with 
respect to reported findings by Dr. Osteen and Dr. Adelman.  

Thereafter, in January 1997, the RO received treatment 
records from Walton Curl, M.D., dated in February and March 
1995.  These records noted the veteran's treatment for left 
knee pain, which included an arthroscopy to repair a 
degenerative tear of the left medial meniscus.  The RO also 
received treatment records from R. Andrew Collins, M.D., 
dated from October 1995 to December 1996.  These records 
reflected the veteran's treatment prior to, and after, a left 
total knee arthroplasty.  Also in January 1997, the RO 
received treatment records from Wesley Long Community 
Hospital, dated in December 1995.  These records noted the 
veteran's surgical treatment for a left total knee 
arthroplasty.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).

The Board notes that there is no competent evidence of record 
that the veteran had a right knee or back disorder in 
service.  We are cognizant that he did experience limitation 
of flexion in both knees as a result of scar tissue from skin 
grafts following his burn injuries in 1943.  However, any 
disability with respect to such limitation appeared acute and 
transitory, given the lack of documented medical treatment 
post service.  The veteran has instead contended that the 
right knee disorder, which focuses on right knee ligamentous 
laxity and osteoarthritis, and the back disorder, are 
secondary to his service-connected burns of the lower 
extremities.  After thorough review of the record, we find 
that there is no competent evidence of record to support the 
veteran's contentions.

In reaching this conclusion, we note, that the veteran filed 
his secondary service-connection claims 49 years (1945-1994) 
after he separated from service.  During that period, the 
veteran experienced injuries to both his right knee and back, 
and no medical opinion of record has related the right knee 
or back disorders to his service-connected burn residuals of 
the lower extremities.  We would hasten to observe that we 
are not competent to make findings on any medical issue 
without a firm foundation in the record.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In this regard, the Board 
notes that a VA medical examiner, in 1994, opined that the 
veteran's right knee and back disorders are not related to 
his burn residuals in service, but are, in fact, independent 
conditions which developed over the years.  Thus, the medical 
evidence of record does not support the veteran's contention 
with respect to his right knee or back, and we find his 
claims are not well grounded.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from right knee and back disorders 
secondary to his service-connected burn residuals of the 
lower extremities, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that competent medical 
evidence must establish that a current disability exists, and 
then link that disability to a period of active military 
service.  No competent medical evidence has been presented 
establishing that a right knee disorder or back disorder is 
secondary to the veteran's service-connected burn residuals 
of the lower extremities.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1996); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Furthermore, while the veteran has contented that he was told 
by various medical doctors that his right knee and back 
disorders were related to his burns in service, the Court has 
held that, "what a physician said and the layman's account 
of what he purportedly said, filtered as it was through a 
layman's sensibilities is simply too attenuated and 
inherently unreliable to constitute medical evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  The veteran 
has produced no medical evidence, nor has he identified for 
VA where there might be such evidence, to support his 
assertion that any physician has related the knee or back 
disorder to the service-connected disabilities.

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that the veteran's right 
knee or back disorder is secondary to his service-connected 
burn residuals of the lower extremities.  Thus, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for those claimed disabilities, as imposed by 
38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for entitlement to service connection for a right knee 
disorder and back disorder as secondary to his service-
connected burns of the lower extremities, regardless of the 
fact that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claims for entitlement to service 
connection for a right knee disorder and back disorder as 
secondary to the veteran's service-connected burns of the 
lower extremities must be denied.  See Epps v. Gober, supra.

The Board further notes that, in a May 1999 Informal Hearing 
Presentation, the veteran's service representative requested 
that an opinion be requested from an independent medical 
expert (IME), given the complexity of the issues on appeal.  
While the law authorizes procurement of an advisory medical 
opinion from one or more medical experts who are not VA 
employees when warranted by the medical complexity or 
controversy involved in a pending claim, see 38 U.S.C.A. §§ 
5109, 7109; 38 C.F.R. §§ 3.328, 20.901.  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994); see also 
Winsett v. West, 11 Vet.App. 420, 426 (1998).  We discern no 
basis to warrant referral to an IME in the present matter.  
In fact, as the veteran's claims are not well grounded, the 
evidence of record cannot be said to present a question of 
medical complexity or controversy warranting such a step.



ORDER

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the veteran's service-
connected burns of the lower extremities, is denied.  

2. Entitlement to service connection for back disorder, 
claimed as secondary to the veteran's service-connected 
burns of the lower extremities, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

